 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                 ***
 7    MICHAEL RODRIGUEZ,                                  Case No. 2:17-cv-02344-RFB-CWH
 8                          Plaintiff,
                                                          ORDER
 9          v.
10    NAPHCARE, et al.,
11                          Defendants.
12

13          Presently before the court is plaintiff Michael Rodriguez’s Motion to Extend Time to

14   Reply to the Defendants’ Response to Plaintiff’s Motion to Compel Discovery (ECF No. 111),

15   field on February 27, 2019. Rodriguez requests a one-week extension of the reply deadline,

16   making the reply due March 11, 2019. Having read and considered the motion, and good cause

17   appearing under Rule 6(b) of the Federal Rules of Civil Procedure, the motion is granted.

18          IT IS SO ORDERED.

19

20          DATED: March 7, 2019

21                                                       C.W. HOFFMAN, JR.
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
